DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 102
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding claim 17, Applicant argues that Yang does not teach a push rod (Remarks page 14).  Examiner respectfully disagrees.  The claimed push rod and the blade of Yang fall under the same broadest reasonable interpretation of the claimed limitations, and applicant has not claimed additional structure that distinguishes from the prior art.  In response to applicant's argument that the push rod has a different intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
35 USC 103
Applicant’s arguments regarding the rejections under 35 USC 103 are similar to the arguments with respect to 35 USC 103 and are moot for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160338506 A1 to Yang in view of US 20140041116 A1 to Rosenthal.
	Re Claim 1, Yang teaches:
A child enclosure (at least [Abstract] “enclosure apparatus for a baby”) comprising: a hub member including a crank link (at least Figs. 1-2 and [0032] “The hub device 10 has four racks 11”.); 
a push rod connected to the substantially four bar linkage articulated link (at least Figs. 5 and 8-10 and [0046] “The linking blade 326 is rigid and is inserted into the guide slot 25 of the side member 21”.) so that linear movement of the crank link effects, through the substantially four bar linkage articulated link, a linear driving motion of the push rod (at least [0050] “With reference to FIGS. 13 to 15, the gear portions 33 of the first linking assemblies 31 are rotated by the racks 11 of the second seat 13 to move upward, and the rotating seats 35 are rotated by the bottom rods 36, and the bottom ends of the linking blades 326 are pulled upward”.); and 
a slide wedge coupled to the push rod, the slide wedge includes a slider and a pivot surface biasing the slide transverse to the linear driving motion of the push rod (at least Figs. 8-10 and [0051] “The two connecting rods 325 connected to the second moving seat 322 are pulled by the second moving seat 322 and then pull the upper members 22 which are connected to the two connecting rods 325. The upper rods 24 of the upper members 22 are rotated relative to the side members 21 for folding the foldable enclosure apparatus”.), where the linear driving motion of the push rod extends and retracts the slider (at least [0051] “With reference to FIG. 17, for each linking device 30, the first moving seat 321 and the fixing block 323 are pulled by the linking blade 326. The fixing block 323 is moved downward along the moving groove 327 of the second moving seat 322 to press the spring 324”.).
Yang does not explicitly teach:
a substantially four bar linkage articulated link operably connected to the crank link.
However, Rosenthal teaches:
a substantially four bar linkage articulated link operably connected to the crank link (at least Fig. 2B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the child enclosure taught by Yang with the four bar linkage taught by Rosenthal because both are directed towards the same field of endeavor of child enclosures and doing so involves the use of a known technique (providing linkage taught by Rosenthal) with a known device (child enclosure taught by Yang) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because it “is portable and, as such, is foldable, closable, or collapsible for easy transition between opened and deployed positions” (Rosenthal [0021]).
Re Claim 2, the combination of Yang and Rosenthal teaches:
The child enclosure of claim 1 (detailed with respect to claim 1). 
Yang further teaches:
further comprising: a side structure having a plurality of side posts (at least Fig. 1 element 21); and an upper assembly having upper arms, each upper arm being pivotally coupled to a respective side post (at least Fig. 1 element 24); 
wherein each side post has a respective push rod coupled thereto for reciprocating in the linear driving motion along the side post, each side post has a respective slide wedge, the respective slide wedge comprises a respective slider movably coupled to the side post and the push rod so as to reciprocate with the push rod along the side post (at least [0045] “With reference to FIGS. 9 and 10, each side member 21 further has a guide slot 25. The guide slot 25 is formed in the side member 21. Each second linking assembly 32 has a first moving seat 321, a second moving seat 322, a fixing block 323, a spring 324, two connecting rods 325, and a linking blade 326. The first moving seat 321 is moveably mounted on the side member 21. The second moving seat 322 is moveably mounted on the side member 21, is located outside the first moving seat 321, and has a moving groove 327. The fixing block 323 is fixedly mounted on the first moving seat 321 and is inserted into the moving groove 327. The spring 324 is mounted in the first moving seat 321 and is disposed above the fixing block 323”), and 
a respective wedge link coupling the respective slider with a respective upper arm (at least [0033] “Each upper member 22 has two ends respectively and pivotally mounted on two adjacent side members 21. In addition, each upper member 22 has two upper rods 24 pivotally connected to each other and respectively connected to two adjacent side members 21” and [0046] “The connecting rods 325 are rotatably connected to the two upper members 22 mounted on the side member 21”.).
Re Claim 3, the combination of Yang and Rosenthal teaches:
The child enclosure of claim 2 (detailed with respect to claim 2). 
Yang further teaches:
wherein adjacent upper arms are pivotally coupled to each other between adjacent side posts (at least [0033] “upper rods 24 pivotally connected to each other and respectively connected to two adjacent side members 21”) and are at least in part substantially locked in an extended position by extension of the respective wedge link by the push rod (at least [0052] “The first moving seat 321 is pushed upward by the linking blade 326 driven by the rotating seat 35 for spreading the upper members 22. In addition, the linking blade 326 is rigid and is good for supporting the upper member 22. The linking blade 326 is smoothly moved along the guide slot 25 of the side member 21”.).
Re Claim 4, the combination of Yang and Rosenthal teaches:
The child enclosure of claim 1 (detailed with respect to claim 1). 
Yang further teaches:
wherein the hub member comprises a rack and pinion, the rack forming the crank link (at least Figs. 1-2 and [0036] “The racks 11 are mounted on an outer surface of the second seat 13 and respectively face the notches 15 of the first seat 12” and [0034] “The gear portion 33 is disposed at one of the ends of the first linking assembly 31 that is close to the hub device 10 and engages with one of the racks 11 of the hub device 10”.) and is linearly movable within a hub member housing and the pinion is coupled to a respective substantially four bar linkage articulated link of a plurality of substantially four bar linkage articulated links (at least Figs. 4-6 and [0048] “The second seat 13 is pulled by the handle 16 and is moved upward relative to the first seat 12”.).
Re Claim 5, the combination of Yang and Rosenthal teaches:
The child enclosure of claim 1 (detailed with respect to claim 1). 
Yang further teaches:
wherein the hub member comprises a connecting link that forms the crank link and connects a plurality of substantially four bar linkage articulated links (at least Fig. 2 and [0036] “The first seat 12 has a chamber 14 and four notches 15. The chamber 14 is formed in the first seat 12. The notches 15 are formed on an outer surface of the first seat 12 and communicate with the chamber 14”.).
Re Claim 6, the combination of Yang and Rosenthal teaches:
The child enclosure of claim 1 (detailed with respect to claim 1). 
Yang further teaches:
wherein the crank link is movable within a hub member housing, the crank link being coupled to a plurality of substantially four bar linkage articulated links (at least [0034] “The gear portion 33 is disposed at one of the ends of the first linking assembly 31 that is close to the hub device 10 and engages with one of the racks 11 of the hub device 10” and [0048] “The second seat 13 is pulled by the handle 16 and is moved upward relative to the first seat 12”.).
Re Claim 7, the combination of Yang and Rosenthal teaches:
The child enclosure of claim 1 (detailed with respect to claim 1). 
Yang further teaches:
further comprising: a side structure having a plurality of side posts, the side structure being connected to the substantially four bar linkage articulated link (at least Fig. 1); 
Yang does not explicitly teach:
and a fabric side wall coupled to adjacent side posts, a respective side of the fabric side wall being coupled to a respective side post by a locking snub anchor, the locking snub anchor extending from a slot in the respective side post where the respective side of the fabric side wall is coupled to the locking snub anchor outside of the slot.
However, Rosenthal teaches:
and a fabric side wall coupled to adjacent side posts, a respective side of the fabric side wall being coupled to a respective side post (at least Fig. 1 and [0021] “one or more fabric sheets that forms the walls 16, 18, 20, 21 of the playpen”.) by a locking snub anchor (at least Figs. 2-3 and [0024] “two edges 88, 90”.), the locking snub anchor extending from a slot in the respective side post where the respective side of the fabric side wall is coupled to the locking snub anchor outside of the slot (at least Figs. 3-4 and [0024] “Each edge 88, 90 is adapted to be received within the clamp 76, 78 of the respective post 56, to support the enclosure 14 by providing structural stability for the walls 16, 18, 20, 22”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the child enclosure taught by Yang with the fabric side walls taught by Rosenthal because both are directed towards the same field of endeavor of child enclosures and doing so involves the use of a known technique (providing fabric side walls taught by Rosenthal) with a known device (child enclosure taught by Yang) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because it can “support the enclosure 14 by providing structural stability” and “the sheets of the enclosure 14 may be formed from a softer, mesh material (not shown) allowing the child to look through the walls to see objects outside of the enclosure” ([0024]).
Re Claim 8, the combination of Yang and Rosenthal teaches:
The child enclosure of claim 7 (detailed with respect to claim 7). 
Rosenthal further teaches: 
wherein the locking snub anchor comprises: a first locking member having a first portion disposed within the slot and a second portion extending, from the first portion, outside of the slot (at least Fig. 3 element 130 and [0028] “A narrower end 134 of the flag piece 130 extends from the bulbous end 132 and corresponds to the shape of the distal arm 114 of the clamp housing 110”.); and 
a second locking member disposed at least partially within the slot, the second locking member interface with each other and the slot to prevent removal of one or both of the first locking member and the second locking member from the slot (at least Fig. 3 element 150 and [0030] “The locking piece 150 may further include a semicircular rib 156 extending from a proximal side 158 of the locking piece 150 and adapted to be retained within a corresponding notch 124 in the proximal arm 112 of the housing 110. The rib 156 and notch 124 effectively hold the locking piece 150 in place within the clamp housing 110 and resist force which acts to pull the edge 88 from the clamp 76”.); 
wherein the respective side of the fabric side wall is coupled, outside of the slot, to the second portion of the first locking member (at least Fig. 4).
Re Claim 9, Yang teaches:
A child enclosure (at least [Abstract] “enclosure apparatus for a baby”) comprising: 
a frame including a side structure having a plurality of side posts (at least Fig. 1). 
Yang does not explicitly teach:
and a fabric side wall coupled to adjacent side posts, a respective side of the fabric side wall being coupled to a respective side post by a sleeve, the sleeve covering the respective side post where the respective side of the fabric side wall is coupled to the sleeve.
However, Rosenthal teaches:
and a fabric side wall coupled to adjacent side posts (at least Fig. 1 an d[0021] “one or more fabric sheets that forms the walls 16, 18, 20, 21 of the playpen”.), a respective side of the fabric side wall being coupled to a respective side post by a sleeve (at least Figs. 2-3 and [0024] “two edges 88, 90”.), the sleeve covering the respective side post where the respective side of the fabric side wall is coupled to the sleeve (at least Figs. 3-4 and [0024] “Each edge 88, 90 is adapted to be received within the clamp 76, 78 of the respective post 56, to support the enclosure 14 by providing structural stability for the walls 16, 18, 20, 22”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the child enclosure taught by Yang with the fabric side walls taught by Rosenthal because both are directed towards the same field of endeavor of child enclosures and doing so involves the use of a known technique (providing fabric side walls taught by Rosenthal) with a known device (child enclosure taught by Yang) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because it can “support the enclosure 14 by providing structural stability” and “the sheets of the enclosure 14 may be formed from a softer, mesh material (not shown) allowing the child to look through the walls to see objects outside of the enclosure” ([0024]).
Re Claim 10, the combination of Yang and Rosenthal teaches:
The child enclosure of claim 9 (detailed with respect to claim 9). 
Rosenthal further teaches: 
wherein the sleeve comprises an outer peripheral covering portion covering the outer surface of the respective side post and an inner covering portion covering the interior surface of the respective side post (at least Fig. 2A and [0024] “Each vertical corner 80, 82, 84, 86 includes two edges 88, 90. Each edge 88, 90 is adapted to be received within the clamp 76, 78 of the respective post 56, to support the enclosure 14 by providing structural stability for the walls 16, 18, 20, 22”.).
Re Claim 11, the combination of Yang and Rosenthal teaches:
The child enclosure of claim 9 (detailed with respect to claim 9). 
Yang further teaches:
a hub member including a crank link (at least Figs. 1-2 and [0032] “The hub device 10 has four racks 11”.) 
a push rod connected to a respective side post (at least Figs. 5 and 8-10 and [0046] “The linking blade 326 is rigid and is inserted into the guide slot 25 of the side member 21”.) and a respective substantially four bar linkage articulated link so that linear movement of the crank link effects, through the respective substantially four bar articulated link, a linear driving motion of the push rod (at least [0050] “With reference to FIGS. 13 to 15, the gear portions 33 of the first linking assemblies 31 are rotated by the racks 11 of the second seat 13 to move upward, and the rotating seats 35 are rotated by the bottom rods 36, and the bottom ends of the linking blades 326 are pulled upward”.); and 
a slide wedge coupled to the respective side post and the push rod, the slide wedge includes a slider and a pivot surface biasing the slider transverse to the linear driving motion of the push rod (at least Figs. 8-10 and [0051] “The two connecting rods 325 connected to the second moving seat 322 are pulled by the second moving seat 322 and then pull the upper members 22 which are connected to the two connecting rods 325. The upper rods 24 of the upper members 22 are rotated relative to the side members 21 for folding the foldable enclosure apparatus”.), where the linear driving motion of the push rod extends and retracts the slider so as to extend and retract a respective upper arm (at least [0051] “With reference to FIG. 17, for each linking device 30, the first moving seat 321 and the fixing block 323 are pulled by the linking blade 326. The fixing block 323 is moved downward along the moving groove 327 of the second moving seat 322 to press the spring 324”.).
Rosenthal further teaches: 
further comprising: an upper assembly having upper arms, each upper arm being pivotally coupled to a respective side post (at least Fig. 2B element 36); a base structure coupled to the plurality of side posts, the base structure including a plurality of substantially four bar articulated links (at least Fig. 2B); operably connected to the plurality of substantially four bar linkage articulated links (at least Fig. 2B);
Re Claim 12, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 11 (detailed with respect to claim 11). 
Yang further teaches: 
wherein the slide wedge comprises: a respective slider movably coupled to the respective side post (at least [0033] “Each upper member 22 has two ends respectively and pivotally mounted on two adjacent side members 21. In addition, each upper member 22 has two upper rods 24 pivotally connected to each other and respectively connected to two adjacent side members 21” and [0046] “The connecting rods 325 are rotatably connected to the two upper members 22 mounted on the side member 21”.) and the push rod so as to reciprocate with the push rod along the respective side post; and a respective wedge link coupling the respective slider with the respective upper arm (at least [0045] “With reference to FIGS. 9 and 10, each side member 21 further has a guide slot 25. The guide slot 25 is formed in the side member 21. Each second linking assembly 32 has a first moving seat 321, a second moving seat 322, a fixing block 323, a spring 324, two connecting rods 325, and a linking blade 326. The first moving seat 321 is moveably mounted on the side member 21. The second moving seat 322 is moveably mounted on the side member 21, is located outside the first moving seat 321, and has a moving groove 327. The fixing block 323 is fixedly mounted on the first moving seat 321 and is inserted into the moving groove 327. The spring 324 is mounted in the first moving seat 321 and is disposed above the fixing block 323”).
Re Claim 13, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 12 (detailed with respect to claim 12). 
Yang further teaches: 
wherein adjacent upper arms are pivotally coupled to each other between adjacent side posts (at least [0033] “upper rods 24 pivotally connected to each other and respectively connected to two adjacent side members 21”) and are at least in part substantially locked in an extended position by extension of the respective wedge link by the push rod (at least [0052] “The first moving seat 321 is pushed upward by the linking blade 326 driven by the rotating seat 35 for spreading the upper members 22. In addition, the linking blade 326 is rigid and is good for supporting the upper member 22. The linking blade 326 is smoothly moved along the guide slot 25 of the side member 21”.).
Re Claim 14, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 11 (detailed with respect to claim 11).
Yang further teaches: 
Wherein the hub member comprises a rack forming the crank link and a plurality of pinions (at least Figs. 1-2 and [0036] “The racks 11 are mounted on an outer surface of the second seat 13 and respectively face the notches 15 of the first seat 12” and [0034] “The gear portion 33 is disposed at one of the ends of the first linking assembly 31 that is close to the hub device 10 and engages with one of the racks 11 of the hub device 10”.), the rack is linearly movable within a hub member housing (at least Figs. 4-6 and [0048] “The second seat 13 is pulled by the handle 16 and is moved upward relative to the first seat 12”.) and each pinon of the plurality of pinions is coupled to a respective substantially four bar linkage articulated links of the plurality of substantially four bar linkage articulated links (at least Fig. 2 and [0036] “The first seat 12 has a chamber 14 and four notches 15. The chamber 14 is formed in the first seat 12. The notches 15 are formed on an outer surface of the first seat 12 and communicate with the chamber 14”.).
Re Claim 15, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 11 (detailed with respect to claim 11). 
Yang further teaches: 
wherein the hub member comprises a connecting link that forms the crank link and connects the plurality of substantially four bar linkage articulated links (at least Fig. 2 and [0036] “The first seat 12 has a chamber 14 and four notches 15. The chamber 14 is formed in the first seat 12. The notches 15 are formed on an outer surface of the first seat 12 and communicate with the chamber 14”.).
Re Claim 16, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 11 (detailed with respect to claim 11. 
Yang further teaches: 
wherein the crank link is movable within a hub member housing, the crank link being coupled to the plurality of substantially four bar linkage articulated links (at least [0034] “The gear portion 33 is disposed at one of the ends of the first linking assembly 31 that is close to the hub device 10 and engages with one of the racks 11 of the hub device 10” and [0048] “The second seat 13 is pulled by the handle 16 and is moved upward relative to the first seat 12”.).
Re Claim 20, Yang teaches:
The child enclosure of claim 19 (detailed with respect to claim 19). 
Yang does not explicitly teach:
further comprising a fabric side wall coupled to adjacent side posts, a respective side of the fabric side wall being coupled to a respective side post by a sleeve, the sleeve covering the respective side post where the respective side of the fabric side wall is coupled to the sleeve.
However, Rosenthal teaches:
further comprising a fabric side wall coupled to adjacent side posts, a respective side of the fabric side wall being coupled to a respective side post (at least Fig. 1 and [0021] “one or more fabric sheets that forms the walls 16, 18, 20, 21 of the playpen”.) by a sleeve (at least Figs. 2-3 and [0024] “two edges 88, 90”.), the sleeve covering the respective side post where the respective side of the fabric side wall is coupled to the sleeve (at least Figs. 3-4 and [0024] “Each edge 88, 90 is adapted to be received within the clamp 76, 78 of the respective post 56, to support the enclosure 14 by providing structural stability for the walls 16, 18, 20, 22”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the child enclosure taught by Yang with the fabric side walls taught by Rosenthal because both are directed towards the same field of endeavor of child enclosures and doing so involves the use of a known technique (providing fabric side walls taught by Rosenthal) with a known device (child enclosure taught by Yang) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because it can “support the enclosure 14 by providing structural stability” and “the sheets of the enclosure 14 may be formed from a softer, mesh material (not shown) allowing the child to look through the walls to see objects outside of the enclosure” ([0024]).
Re Claim 21, Yang teaches
A child enclosure (at least [Abstract] “enclosure apparatus for a baby”) comprising: a hub member including a crank link (at least Figs. 1-2 and [0032] “The hub device 10 has four racks 11”.); a push rod connected to the substantially four bar linkage articulated link (at least Figs. 5 and 8-10 and [0046] “The linking blade 326 is rigid and is inserted into the guide slot 25 of the side member 21”.) so that linear movement of the crank link effects, through the substantially four bar linkage articulated link, a linear driving motion of the push rod (at least [0050] “With reference to FIGS. 13 to 15, the gear portions 33 of the first linking assemblies 31 are rotated by the racks 11 of the second seat 13 to move upward, and the rotating seats 35 are rotated by the bottom rods 36, and the bottom ends of the linking blades 326 are pulled upward”.); and a rack assembly coupled to the push rod, the rack assembly includes a gear rack transverse to the linear driving motion of the push rod (at least Figs. 8-10 and [0051] “The two connecting rods 325 connected to the second moving seat 322 are pulled by the second moving seat 322 and then pull the upper members 22 which are connected to the two connecting rods 325. The upper rods 24 of the upper members 22 are rotated relative to the side members 21 for folding the foldable enclosure apparatus”.), where the linear driving motion of the push rod extends and retracts the gear rack (at least [0051] “With reference to FIG. 17, for each linking device 30, the first moving seat 321 and the fixing block 323 are pulled by the linking blade 326. The fixing block 323 is moved downward along the moving groove 327 of the second moving seat 322 to press the spring 324”.).
Yang does not explicitly teach:
a substantially four bar linkage articulated link operably connected to the crank link.
However, Rosenthal teaches:
a substantially four bar linkage articulated link operably connected to the crank link (at least Fig. 2B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the child enclosure taught by Yang with the four bar linkage taught by Rosenthal because both are directed towards the same field of endeavor of child enclosures and doing so involves the use of a known technique (providing linkage taught by Rosenthal) with a known device (child enclosure taught by Yang) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because it “is portable and, as such, is foldable, closable, or collapsible for easy transition between opened and deployed positions” (Rosenthal [0021]).
Re Claim 22, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 21 (detailed with respect to claim 21). 
Yang further teaches:
further comprising: a side structure having a plurality of side posts (at least Fig. 1 element 21); and an upper assembly having upper arms, each upper arm being pivotally coupled to a respective side post (at least Fig. 1 element 24); wherein each side post has a respective push rod coupled thereto for reciprocating in the linear driving motion along the side post, each side post has a respective rack assembly, the respective rack assembly comprises a respective gear track movably coupled to the side post and the push rod so as to reciprocate with the push rod along the side post (at least [0045] “With reference to FIGS. 9 and 10, each side member 21 further has a guide slot 25. The guide slot 25 is formed in the side member 21. Each second linking assembly 32 has a first moving seat 321, a second moving seat 322, a fixing block 323, a spring 324, two connecting rods 325, and a linking blade 326. The first moving seat 321 is moveably mounted on the side member 21. The second moving seat 322 is moveably mounted on the side member 21, is located outside the first moving seat 321, and has a moving groove 327. The fixing block 323 is fixedly mounted on the first moving seat 321 and is inserted into the moving groove 327. The spring 324 is mounted in the first moving seat 321 and is disposed above the fixing block 323”), and a respective articulated driven link coupling the respective gear rack with a respective upper arm (at least [0033] “Each upper member 22 has two ends respectively and pivotally mounted on two adjacent side members 21. In addition, each upper member 22 has two upper rods 24 pivotally connected to each other and respectively connected to two adjacent side members 21” and [0046] “The connecting rods 325 are rotatably connected to the two upper members 22 mounted on the side member 21”.).
Re Claim 23, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 22 (detailed with respect to claim 22). 
Yang further teaches:
wherein adjacent upper arms are pivotally coupled to each other between adjacent side posts (at least [0033] “upper rods 24 pivotally connected to each other and respectively connected to two adjacent side members 21”) and are at least in part substantially locked in an extended position by extension of the respective articulated driven link by the push rod (at least [0052] “The first moving seat 321 is pushed upward by the linking blade 326 driven by the rotating seat 35 for spreading the upper members 22. In addition, the linking blade 326 is rigid and is good for supporting the upper member 22. The linking blade 326 is smoothly moved along the guide slot 25 of the side member 21”.).
Re Claim 24, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 21 (detailed with respect to claim 21). 
Yang further teaches:
wherein the hub member comprises a rack and pinion, the rack forming the crank link (at least Figs. 1-2 and [0036] “The racks 11 are mounted on an outer surface of the second seat 13 and respectively face the notches 15 of the first seat 12” and [0034] “The gear portion 33 is disposed at one of the ends of the first linking assembly 31 that is close to the hub device 10 and engages with one of the racks 11 of the hub device 10”.) and is linearly movable within a hub member housing and the pinion is coupled to a respective substantially four bar linkage articulated link of a plurality of substantially four bar linkage articulated links (at least Figs. 4-6 and [0048] “The second seat 13 is pulled by the handle 16 and is moved upward relative to the first seat 12”.).
Re Claim 25, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 21 (detailed with respect to claim 21). 
Yang further teaches:
wherein the hub member comprises a connecting link that forms the crank link and connects a plurality of substantially four bar linkage articulated links (at least Fig. 2 and [0036] “The first seat 12 has a chamber 14 and four notches 15. The chamber 14 is formed in the first seat 12. The notches 15 are formed on an outer surface of the first seat 12 and communicate with the chamber 14”.).
Re Claim 26, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 21 (detailed with respect to claim 21). 
Yang further teaches:
wherein the crank link is movable within a hub member housing, the crank link being coupled to a plurality of substantially four bar linkage articulated links (at least [0034] “The gear portion 33 is disposed at one of the ends of the first linking assembly 31 that is close to the hub device 10 and engages with one of the racks 11 of the hub device 10” and [0048] “The second seat 13 is pulled by the handle 16 and is moved upward relative to the first seat 12”.).
Re Claim 27, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 21 (detailed with respect to claim 21). 
Yang further teaches:
further comprising: a side structure having a plurality of side posts, the side structure being connected to the substantially four bar linkage articulated link (at least Fig. 1). 
Yang does not explicitly teach:
and a fabric side wall coupled to adjacent side posts, a respective side of the fabric side wall being coupled to a respective side post by a locking snub anchor, the locking snub anchor extending from a slot in the respective side post where the respective side of the fabric side wall is coupled to the locking snub anchor outside of the slot.
However, Rosenthal teaches:
and a fabric side wall coupled to adjacent side posts, a respective side of the fabric side wall being coupled to a respective side post (at least Fig. 1 and [0021] “one or more fabric sheets that forms the walls 16, 18, 20, 21 of the playpen”.) by a locking snub anchor (at least Figs. 2-3 and [0024] “two edges 88, 90”.), the locking snub anchor extending from a slot in the respective side post where the respective side of the fabric side wall is coupled to the locking snub anchor outside of the slot (at least Figs. 3-4 and [0024] “Each edge 88, 90 is adapted to be received within the clamp 76, 78 of the respective post 56, to support the enclosure 14 by providing structural stability for the walls 16, 18, 20, 22”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the child enclosure taught by Yang with the fabric side walls taught by Rosenthal because both are directed towards the same field of endeavor of child enclosures and doing so involves the use of a known technique (providing fabric side walls taught by Rosenthal) with a known device (child enclosure taught by Yang) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because it can “support the enclosure 14 by providing structural stability” and “the sheets of the enclosure 14 may be formed from a softer, mesh material (not shown) allowing the child to look through the walls to see objects outside of the enclosure” ([0024]).
Re Claim 28, the combination of Rosenthal and Yang teaches:
The child enclosure of claim 27 (detailed with respect to claim 27). 
Rosenthal further teaches: 
wherein the locking snub anchor comprises: a first locking member having a first portion disposed within the slot and a second portion extending, from the first portion, outside of the slot (at least Fig. 3 element 130 and [0028] “A narrower end 134 of the flag piece 130 extends from the bulbous end 132 and corresponds to the shape of the distal arm 114 of the clamp housing 110”.); and 
a second locking member disposed at least partially within the slot, the second locking member interface with each other and the slot to prevent removal of one or both of the first locking member and the second locking member from the slot (at least Fig. 3 element 150 and [0030] “The locking piece 150 may further include a semicircular rib 156 extending from a proximal side 158 of the locking piece 150 and adapted to be retained within a corresponding notch 124 in the proximal arm 112 of the housing 110. The rib 156 and notch 124 effectively hold the locking piece 150 in place within the clamp housing 110 and resist force which acts to pull the edge 88 from the clamp 76”.); wherein the respective side of the fabric side wall is coupled, outside of the slot, to the second portion of the first locking member (at least Fig. 4).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang.
Re Claim 17, Yang teaches:
A child enclosure comprising: 
a side structure having a plurality of side posts (at least Figs. 1-2 element 21), each side post having 
walls forming an internal space with an elongated guide surface, and a slot formed along at least one of the walls and extending along the elongated internal guide space (at least Fig. 9 and [0045] “each side member 21 further has a guide slot 25. The guide slot 25 is formed in the side member 21”.), 
a slide member disposed within the internal space so as to reciprocate within the internal space and guided by the elongated guide surface (at least Fig. 9 and [0046] “The linking blade 326 is rigid and is inserted into the guide slot 25 of the side member 21”.), 
a push rod disposed within the internal space and coupled to the slide member for effecting a linear driving motion to reciprocate the slide member within the internal space (at least Fig. 9 and [0046] “the linking blade 326 has two ends respectively fixed on the first moving seat 321 and a corresponding one of the rotating seats 35 of the first linking assemblies 31”.), and 
a drive link pivotally coupled to the slide member and extending through the slot; and an upper assembly having upper arms, each upper arm being pivotally coupled to a respective side post and pivotally coupled to a respective drive link wherein, reciprocation of the slide member within the frame effects, through the respective drive link, folding and unfolding of the upper arm relative to the respective side post (at least Figs. 9-10 and [0045-46] “The second moving seat 322 is moveably mounted on the side member 21, is located outside the first moving seat 321, and has a moving groove 327. The fixing block 323 is fixedly mounted on the first moving seat 321 and is inserted into the moving groove 327 […] The connecting rods 325 are rotatably connected to the two upper members 22 mounted on the side member 21. The linking blade 326 is rigid and is inserted into the guide slot 25 of the side member 21”.).
Re Claim 18, Yang teaches:
The child enclosure of claim 17, wherein the push rod comprises: an elongated body; a support surface fixed on the elongated body (at least Fig. 9 and [0046] “the linking blade 326 has two ends respectively fixed on the first moving seat 321 and a corresponding one of the rotating seats 35 of the first linking assemblies 31”.); 
a stop surface fixed on the elongated body and spaced from the support surface (at least Fig. 9 and [0046] “the first moving seat 321 and the second moving seat 322”.); and 
a resilient member captured on the elongated body by and between the support surface and the stop surface; wherein the resilient member engages the slide member and is configured to provide compliant relative movement between the push rod and the slide member (at least Figs. 9-10 and [0045-0046] “The spring 324 is mounted in the first moving seat 321 and is disposed above the fixing block 323 […] The spring 324 has two ends respectively connected to the first moving seat 321 and the second moving seat 322.”.).
Re Claim 19, Yang teaches:
The child enclosure of claim 17, further comprising: a hub member including a crank link (at least Figs. 1-2 and [0032] “The hub device 10 has four racks 11”.); and 
a substantially four bar articulated link operably connected to the crank link (at least Fig. 2 and [0034] “the first linking assembly 31 has a gear portion 33, a balance member 34, and a rotating seat 35. The gear portion 33 is disposed at one of the ends of the first linking assembly 31 that is close to the hub device 10 and engages with one of the racks 11 of the hub device 10”.); 
wherein the push rod is connected to the substantially four bar articulated link (at least Figs. 5 and 8-10 and [0046] “The linking blade 326 is rigid and is inserted into the guide slot 25 of the side member 21”.) so that linear movement of the crank link effects, through the substantially four bar articulated link, the linear driving motion of the push rod (at least [0050] “With reference to FIGS. 13 to 15, the gear portions 33 of the first linking assemblies 31 are rotated by the racks 11 of the second seat 13 to move upward, and the rotating seats 35 are rotated by the bottom rods 36, and the bottom ends of the linking blades 326 are pulled upward”.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE SUN/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673